 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Celeste Krom,                                     No. CV-18-02398-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Exide Technologies Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ “Stipulated Motion for Leave to Amend
16   Complaint” (Doc. 45). The stipulation will be denied as moot. Plaintiff need not seek
17   leave of the Court before filing an amendment with the opposing party’s written consent.
18   LRCiv 15.1(b). Plaintiff is directed to follow the procedure outlined in LRCiv 15.1(b),
19   which requires Plaintiff to file her amended complaint, and then separately file a notice of
20   filing, attaching a redlined copy of the amended complaint and certifying that the opposing
21   party gave written consent for the amendment.
22          Accordingly,
23          IT IS ORDERED that the parties’ Stipulated Motion for Leave to Amend
24   Complaint (Doc. 45) is denied as moot.
25          Dated this 3rd day of July, 2019.
26
27
28
